      CASE 0:18-cr-00295-WMW-ECW Doc. 107 Filed 01/22/21 Page 1 of 8




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


United States of America,                           Case No. 18-cr-0295 (WMW/ECW)

                            Plaintiff,
                                              ORDER DENYING DEFENDANT’S
      v.                                       MOTION FOR CONDITIONAL
                                                PRESENTENCE RELEASE
Jeremy Ryan Myhre,

                            Defendant.


      This matter is before the Court on Defendant Jeremy Ryan Myhre’s motion for

conditional presentence release. (Dkt. 103.) Plaintiff United States of America opposes

Myhre’s motion. For the reasons addressed below, Myhre’s motion is denied.

                                     BACKGROUND

      In a December 4, 2018 indictment, the United States charged Myhre with

distributing and possessing child pornography. The United States subsequently charged

Myhre by information with one count of receipt of child pornography on September 5,

2019. After Myhre failed to appear for a September 12, 2019 change-of-plea hearing, the

Court issued a bench warrant and Myhre was arrested on September 16, 2019. The

magistrate judge subsequently ordered Myhre to be detained, specifically finding that

Myhre presents a risk of nonappearance at future court proceedings and that no condition

or combination of conditions will reasonably assure Myhre’s appearance at future court

proceedings.
       CASE 0:18-cr-00295-WMW-ECW Doc. 107 Filed 01/22/21 Page 2 of 8




      At an October 1, 2019 hearing, Myhre pleaded guilty to receipt of child

pornography, in violation of 18 U.S.C. § 2252(a)(2), (b)(1). At the conclusion of that

hearing, the Court found that the Mandatory Detention Act applied and remanded Myhre

to the custody of the United States Marshals Service to await sentencing. See 18 U.S.C.

§ 3143(a)(2). Myhre remains in custody at the Sherburne County Jail.

      The Court initially scheduled Myhre’s sentencing hearing to occur on January 30,

2020. However, Myhre’s sentencing hearing has yet to occur because of the COVID-19

pandemic, Myhre’s desire for an in-person sentencing hearing, and multiple requests for a

continuance filed by Myhre. Most recently, on November 11, 2020, Myhre and the

United States jointly requested an indefinite continuance of the sentencing hearing. The

Court granted the parties’ joint request for a continuance, and the sentencing hearing date

remains to be determined.

      Myhre filed the pending motion for conditional presentence release on December

16, 2020.   Myhre argues that, although his offense of conviction is subject to the

Mandatory Detention Act, his conditional presentence release is warranted in light of

several exceptional reasons. These exceptional reasons, Myhre asserts, are the elevated

health risks posed by COVID-19 in light of Myhre’s current health conditions, the

repeated delays in the scheduling of his sentencing hearing, and the low risk that Myhre

will fail to appear for his sentencing hearing. The United States opposes Myhre’s motion,

arguing that Myhre has not established a risk to his health at Sherburne County Jail that

qualifies as an exceptional reason under the Mandatory Detention Act. The United States

also contends that Myhre poses both a risk of flight and a danger to the community.


                                            2
       CASE 0:18-cr-00295-WMW-ECW Doc. 107 Filed 01/22/21 Page 3 of 8




                                       ANALYSIS

       The decision to release a defendant pending sentencing is governed by 18 U.S.C.

§ 3143. After a defendant has been found guilty of an offense described in Section

3142(f)(1)(A), (B), or (C), the judicial officer “shall order” the defendant detained unless

two conditions are met: (1) there is a substantial likelihood that a motion for acquittal or

new trial will be granted, or an attorney for the government has recommended that no

sentence of imprisonment be imposed; and (2) there is clear and convincing evidence that

the defendant is not likely to flee or pose a danger to any person or the community.

18 U.S.C. § 3143(a)(2). Because the offense to which Myhre pleaded guilty meets the

statutory definition of a crime of violence, as it involved the sexual exploitation of

children, Myhre is subject to the Mandatory Detention Act.                 See 18 U.S.C.

§§ 3142(f)(1)(A), 3143(a)(2), 3156(a)(4)(C). Myhre does not dispute that he meets the

criteria for mandatory detention.

       Notwithstanding the mandatory-detention provisions of 18 U.S.C. § 3143, a

defendant may be released pending sentencing “under appropriate conditions . . . if it is

clearly shown that there are exceptional reasons why such person’s detention would not

be appropriate.” 18 U.S.C. § 3145(c). Exceptional reasons that may warrant release

under Section 3145(c) are reasons that are “clearly out of the ordinary, uncommon, or

rare.” United States v. Little, 485 F.3d 1210, 1211 (8th Cir. 2007) (per curiam) (internal

quotation marks omitted); United States v. Green, 250 F. Supp. 2d 1145, 1149 (E.D. Mo.

2003) (observing that “mere personal reasons,” including family- or health-related

hardships, are not “exceptional,” and collecting cases). In addition to demonstrating that


                                             3
       CASE 0:18-cr-00295-WMW-ECW Doc. 107 Filed 01/22/21 Page 4 of 8




exceptional reasons exist, a defendant seeking to avoid mandatory detention also must

demonstrate, by clear and convincing evidence, that he or she is not likely to flee or pose

a danger to the safety of any other person or the community. 18 U.S.C. § 3145(c) (citing

18 U.S.C. § 3143(a)(1)).

       Myhre contends that exceptional reasons exist because he is particularly

susceptible to COVID-19 in light of his severe obesity, diagnosed hypertension,

depression and anxiety. Typically, health-related hardships are insufficient to establish

exceptional reasons under the Mandatory Detention Act. See, e.g., United States v.

Wages, 271 F. App’x 726, 728 (10th Cir. 2008) (observing that “it is a rare case in which

health conditions present an ‘exceptional reason’ ” that warrants release and collecting

cases); accord Green, 250 F. Supp. 2d at 1149. The Court is mindful that the ongoing

COVID-19 pandemic is an atypical health emergency. But if the mere existence of a

pandemic were sufficient to meet the exceptional-reasons standard, the Mandatory

Detention Act would be categorically inapplicable during a pandemic—a conclusion for

which Myhre has not established a legal basis. Thus, to establish exceptional reasons

arising from the COVID-19 pandemic, Myhre must demonstrate that his particularized

health risks are “clearly out of the ordinary, uncommon, or rare.” Little, 485 F.3d at 1211.

       Myhre contends that his severe obesity and diagnosed hypertension put him at

particularized risk. According to the Centers for Disease Control and Prevention (CDC),

adults of any age who have “certain underlying medical conditions are at increased risk

for severe illness from the virus that causes COVID-19.” CDC, People with Certain

Medical Conditions (Updated Dec. 29, 2020), https://www.cdc.gov/coronavirus/2019-


                                             4
      CASE 0:18-cr-00295-WMW-ECW Doc. 107 Filed 01/22/21 Page 5 of 8




ncov/need-extra-precautions/people-with-medical-conditions.html (last visited Jan. 12,

2021). These underlying medical conditions include “Severe Obesity,” defined by the

CDC as a body mass index (BMI) of 40 or higher, and hypertension or high blood

pressure. Id. Myhre contends that he has a BMI of 46.2 and, therefore, is considered

severely obese. And according to the Presentence Investigation Report (PSR), records

from Sherburne County Jail confirm that Myhre has been diagnosed with hypertension.

The United States does not dispute that Myhre’s severe obesity and hypertension are

known COVID-19 risk factors.1

      The United States contends that, despite Myhre’s COVID-19 risk factors, Myhre

has not demonstrated that he is at a particularized risk at Sherburne County Jail.

According to an affidavit provided by the jail administrator, the Sherburne County Jail

has implemented numerous safety measures and contingency plans to address the

COVID-19 pandemic, including reducing the inmate population, employing social

distancing and sanitization measures, conducting daily inmate health screenings and

temperature checks, quarantining and monitoring incoming inmates before housing them

with the general population, modifying the ventilation systems and other building

functions to minimize the risk of virus spread, and testing inmates for COVID-19. And

according to the United States, the Sherburne County Jail has experienced relatively few


1
       Myhre also contends that his depression and anxiety might weaken his immune
system, thereby increasing his COVID-19 risks. But depression and anxiety are not
COVID-19 risk factors identified by the CDC. Moreover, Myhre presents no evidence
establishing that his immune system is compromised by his depression or anxiety and, if
so, to what extent. Myhre’s speculative arguments pertaining to his potentially weakened
immune system due to depression and anxiety do not demonstrate exceptional reasons.


                                           5
       CASE 0:18-cr-00295-WMW-ECW Doc. 107 Filed 01/22/21 Page 6 of 8




inmates testing positive for COVID-19. Myhre presents neither arguments nor evidence

that contradicts the foregoing facts.    Although Myhre references recent COVID-19

outbreaks at other prison facilities and the suspension of in-person court hearings in this

District, such arguments have no bearing on whether Myhre’s particularized risks at

Sherburne County Jail are “clearly out of the ordinary, uncommon, or rare.” Little, 485

F.3d at 1211. Myhre has not demonstrated that his health risks at Sherburne County Jail

are exceptional reasons that warrant his release from custody.

      Myhre also argues that the delays in his sentencing establish exceptional reasons.

The Court initially scheduled Myhre’s sentencing hearing to occur on January 30, 2020.

Myhre requested and obtained a continuance of that hearing date, and the Court

rescheduled the sentencing hearing to occur on June 30, 2020. As a result of safety

concerns pertaining to the COVID-19 pandemic, the Court again rescheduled the

sentencing hearing, first to August 20, 2020, and later to November 19, 2020, to

accommodate Myhre’s request to hold the sentencing and evidentiary hearing in person.2

And on November 11, 2020, Myhre and the United States jointly moved to continue the

sentencing hearing indefinitely to permit both parties to conduct additional investigation

relevant to the determination of an appropriate sentence. In short, the delays in Myhre’s

sentencing are attributable COVID-19 safety precautions in combination with Myhre’s

requests to continue the sentencing hearing, attend the hearing in person, and present


2
      Notably, both parties have requested an evidentiary hearing in connection with
sentencing, at which witnesses and exhibits are expected to be presented in open court.
These circumstances further complicate the scheduling of a hearing in light of the
protocols necessary to conduct such a hearing safely during the pandemic.


                                            6
       CASE 0:18-cr-00295-WMW-ECW Doc. 107 Filed 01/22/21 Page 7 of 8




evidence at the hearing. Although the Court strives to hold Myhre’s sentencing hearing

as soon as possible, the delays in this case are not exceptional reasons that warrant

Myhre’s release from custody.

      Even if Myhre could establish exceptional reasons, he cannot avoid mandatory

detention unless he also demonstrates, by clear and convincing evidence, that he is not

likely to flee or pose a danger to the safety of any other person or the community.

18 U.S.C. § 3145(c) (citing 18 U.S.C. § 3143(a)(1)). “The burden of establishing that the

defendant will not flee or pose a danger to any other person or to the community rests

with the defendant.” Fed. R. Crim. P. 46(c). Notably, after Myhre failed to appear for a

September 2019 change-of-plea hearing, the Court issued a bench warrant and Myhre

was arrested several days later. The magistrate judge subsequently found that Myhre

presents a risk of nonappearance at future court proceedings and that no condition or

combination of conditions will reasonably assure Myhre’s appearance at future court

proceedings. Myhre attributes his failure to appear in September 2019 to “the combined

circumstances of depression, anxiety, and the prospect of a conviction that could trigger a

15-year mandatory minimum sentence.”

      Myhre now argues that circumstances have changed and “the risk of his future

nonappearance [is] substantially mitigated by post-plea developments.” It is true that

Myhre’s prior state-court conviction recently was vacated. Consequently, it is undisputed

that Myhre now faces a 5-year mandatory minimum sentence rather than the 15-year

mandatory minimum sentence he faced when he failed to appear in September 2019.

Notwithstanding this change in circumstance, Myhre continues to face the possibility of a


                                            7
       CASE 0:18-cr-00295-WMW-ECW Doc. 107 Filed 01/22/21 Page 8 of 8




sentence that includes a significant term of imprisonment. Indeed, Myhre’s offense of

conviction is subject to a 20-year statutory maximum term of imprisonment, and the PSR

calculates Myhre’s advisory imprisonment range under the United States Sentencing

Guidelines to be significantly higher than the statutory maximum.3 And it is undisputed

that Myhre continues to experience depression and anxiety, which contributed to his prior

failure to appear for a court proceeding. As such, Myhre has not established that he is

unlikely to flee.

       In summary, Myhre has not satisfied his burden to establish either that exceptional

reasons warrant his release pending sentencing or that he is unlikely to flee. As such,

Myhre has not established that the present circumstances warrant his release.4

                                        ORDER

       Based on the foregoing analysis and all the files, records and proceedings herein,

IT IS HEREBY ORDERED that Defendant Jeremy Ryan Myhre’s motion for

conditional presentence release, (Dkt. 103), is DENIED.


Dated: January 22, 2021                                s/Wilhelmina M. Wright
                                                       Wilhelmina M. Wright
                                                       United States District Judge



3
       The Court is mindful that the Sentencing Guidelines are advisory and that the
parties may object to the PSR or otherwise seek a sentence outside the applicable
guidelines range. By referencing the PSR’s calculations for the purpose of Myhre’s
pending motion, the Court expresses no opinion as to the sentence the Court might
impose or whether the PSR’s calculations are correct.
4
       In light of the foregoing conclusion, the Court declines to address whether Myhre
poses a danger to the safety of any other person or the community.


                                            8
